Citation Nr: 1046572	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  05-25 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome.

2.  Entitlement to an initial disability rating in excess of 20 
percent for fibromyalgia.

3.  Entitlement to an initial disability rating in excess of 10 
percent for right carpal tunnel syndrome.

4.  Entitlement to an initial disability rating in excess of 10 
percent for left carpal tunnel syndrome.

5.  Entitlement to an increased rating for dysthymia, currently 
rated 30 percent disabling.

6.  Entitlement to a compensable rating for irritable bowel 
syndrome.

7.  Entitlement to a separate rating for thoracic outlet 
syndrome.

8.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active military service from July 1982 to 
November 1994.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a July 2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi, that in 
pertinent part denied service connection for fibromyalgia and 
chronic fatigue syndrome, and denied increased ratings for 
dysthymia, right carpal tunnel syndrome, left carpal tunnel 
syndrome, denied a separate rating for thoracic outlet syndrome, 
denied a compensable rating for irritable bowel syndrome, and 
denied a TDIU.

In February 2008, the Board granted service connection for 
fibromyalgia, and remanded the remaining issues on appeal for 
additional development.  As the required development has been 
completed, the case is again before the Board.  

In a March 2008 rating decision, the RO effectuated the Board's 
grant of service connection for fibromyalgia, and assigned a 20 
percent disability rating.  The Veteran filed a timely notice of 
disagreement with this rating.

The issues of entitlement to an initial disability rating in 
excess of 20 percent for fibromyalgia, entitlement to an initial 
disability rating in excess of 10 percent for right carpal tunnel 
syndrome, entitlement to a separate rating for thoracic outlet 
syndrome and entitlement to a TDIU rating are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
Veteran has chronic fatigue syndrome which is related to service.

2.  The Veteran's left carpal tunnel syndrome has not been 
manifested by moderate paralysis of the median nerve.

3.  During the entire pendency of this appeal, the Veteran's 
dysthymia has been manifested by chronic, moderate symptoms of 
recurring episodes of depression, suicidal ideation, problems 
with concentration and memory, feelings of worthlessness and 
excessive guilt, moderate to serious impairment in social 
functioning, moderate impairment in occupational functioning 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships and a Global Assessment of Functioning (GAF) scores 
of 50 and 52, and 70.

4.  The Veteran's dysthymia is not manifested by occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships

5.  The Veteran's irritable bowel syndrome is manifested by 
severe diarrhea, with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).   

2.  The criteria for a disability rating in excess of 10 percent 
have not been met for left carpal tunnel syndrome.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.10, 4.124a, Diagnostic Code 8515 (2010).    

3.  The criteria for a disability rating of 50 percent have been 
met for dysthymia.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.130, 
Diagnostic Code 9433 (2010).    

4.  Resolving all reasonable doubt in favor of the Veteran, the 
criteria for a disability rating of 30 percent, for service-
connected irritable bowel syndrome, have been met throughout the 
appeals period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-14, 4.130, 
Diagnostic Code 9433 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letters sent 
to the appellant in August 2003 and May 2004 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letters informed the appellant of 
what evidence was required to substantiate the claim(s) and of 
the appellant's and VA's respective duties for obtaining 
evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  This notice was provided in May 2008.

With regard to the Veteran's service connection issues, the 
timing error with regard to this notice was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

With regard to the claims to increase her initial disability 
ratings following the grant of service connection, in Dingess, 
the Court held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Service treatment records, VA treatment records and 
examination reports, non-VA treatment records, and lay statements 
have been associated with the record.  The appellant was afforded 
VA medical examinations in September 2003, September 2009 and 
December 2009.  

Significantly, neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its February 2008 remand.  Specifically, the AOJ was 
instructed to provide the Veteran with a VA examination to 
determine whether the Veteran met the criteria for chronic 
fatigue syndrome and to obtain the Veteran's Social Security 
Administration records.  The AOJ provided with Veteran with VA 
examinations, and obtained her Social Security Administration 
records.  The AOJ subsequently issued an SSOC.  The Board finds 
that the AOJ has complied with the remand instructions.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Service Connection

Under the applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; and of 
a nexus between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection may be established under the provisions of 38 
C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows that 
an appellant had a chronic condition in service or during the 
applicable presumptive period.  Service connection also may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Medical evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 
225 (1992).

The Veteran contends that she has chronic fatigue syndrome that 
began during service and should therefore be service-connected.

A September 2003 VA examination showed that the Veteran indicated 
that she had been having chronic muscle aches and pains mostly in 
her back and leg for the previous several months, which was for 
worse in January 2003, but this condition was quite mild and she 
did not receive or require any treatment.  She had been seen 
several times by a rheumatologist who had told her that she had 
fibromyalgia.  The examiner noted that she did not meet the 
criteria for chronic fatigue syndrome.

A September 2004 letter from a private physician, J.C.H., M.D., 
shows that he reviewed some medical records from the Veteran's 
time in service, which revealed that she complained of fatigue, 
headaches, insomnia, lack of concentration, forgetfulness, and 
alternating constipation and diarrhea.  

VA medical records through 2004 show that the Veteran was seen 
for chronic pain in her joints.  She was diagnosed with 
fibromyalgia and has been service-connected for this disorder.

A September 2009 VA examination report shows that the Veteran 
reported that she was in the Air Force and was off flight status 
as a non-crew member.  She reported in regards to chronic fatigue 
syndrome that she had some fatigue in the military beginning in 
October 1993.  She stated that it started happening right after 
she went on temporary duty to Spain.  She reported mild fatigue 
that did not require eight hours of resting before the fatigue 
was resolved.  She did not have a low grade fever, exudative 
pharyngitis, palpable tenderness in her cervical or ancillary 
nodes or generalized muscle aches and weakness.  The examiner 
noted that she began having muscle aches and weakness in 2003 and 
some joint pain when she was finally diagnosed with fibromyalgia.  
She reported a problem with her memory in 1993 and sleep 
disturbance.  Prior to her diagnosis of fibromyalgia in 2003, she 
had no complaints of joint or muscle pain.  She has had a 
headache occasionally and it had not changed significantly.  The 
examiner found that the Veteran did not meet the criteria for 
chronic fatigue syndrome.  He noted that the VA criteria included 
fatigue plus six other symptoms, including acute onset, low grade 
fever, non-exudative pharyngitis, palpable cervical ancillary 
nodes, generalized muscle extremity weakness and migratory joint 
pain all to occur within or at the time of the chronic fatigue.  
The examiner noted that the Veteran did not have fatigue which 
lasted longer than 24 hours.  So, it was his opinion, after 
extensive review of the Veteran's claims file and interviewing 
her, that she did not meet the criteria for chronic fatigue 
syndrome.

The Board finds that, based upon the evidence of record, that 
service connection for chronic fatigue syndrome is not warranted, 
given that there is no evidence that she meets the criteria under 
VA regulations.  38 C.F.R. § 4.88a.  The Veteran has submitted 
statements indicating that the September 2009 VA examination 
report contains significant errors.  With regard to the elements 
of the report relating to a diagnosis of chronic fatigue 
syndrome, the Veteran indicated that she told the examiner that 
she had at least 24 hours of fatigue, and that it was near 
constant.  She also indicated that a low grade fever may not have 
been something that would have been reflected in her service 
treatment records or medical records.

For VA purposes the diagnosis of chronic fatigue syndrome 
requires: (1) new onset of debilitating fatigue severe enough to 
reduce daily activity to less than 50 percent of the usual level 
for at least six months; and (emphasis added) (2) the exclusion, 
by history, physical examination, and laboratory tests of all 
other conditions that may produce similar symptoms; and (3) six 
or more of the following: (i) acute onset of condition (ii) low 
grade fever (iii) nonexudative pharyngitis (iv) palpable or 
tender cervical or axillary lymph nodes (v) generalized muscle 
aches or weakness (vi) fatigue lasting 24 hours or more after 
exercise (vii) headaches of a type, severity, or pattern that is 
different from headaches in the premorbid state (viii) migratory 
joint pains (ix) neuropsychologic symptoms (x) sleep disturbance.  
38 C.F.R. § 4.88a.

If the Veteran met the first two criteria, then the analysis 
would turn to the ten symptoms, six of which are required to meet 
the chronic fatigue syndrome criteria.  The Board considers her 
lay statements regarding the severity of her fatigue to be 
credible; however, with regard to the low grade fever, this is a 
symptom which would require medical testing to determine, and the 
Board finds that there is no evidence of this in the claims file.  

Nevertheless, even meeting the criteria for fatigue lasting 24 
hours or more after exercise, the Veteran does not meet the 
criteria for chronic fatigue syndrome under VA regulations.  The 
VA examiner noted that the Veteran did not have four of the 
symptoms, specifically low grade fever, exudative pharyngitis, 
palpable tenderness in her cervical or ancillary nodes or 
generalized muscle aches and weakness.  This would mean the 
Veteran would need to show the remaining six to meet the 
criteria.  Given that she meets the criteria for fatigue lasting 
24 hours or more, she would need to show headaches of a type, 
severity, or pattern that is different from headaches in the 
premorbid state, migratory joint pains, neuropsychological 
symptoms and sleep disturbance.  However, at her September 2009 
VA examination, the Veteran indicated that she had occasional 
headaches that had not changed.  In addition, her sleep 
disturbance has been associated with her service-connected 
dysthymia and to sleep apnea.  In terms of neuropsychologic 
symptoms, she is already service-connected for an acquired 
psychiatric disorder.  As such, the Veteran would not meet the 
criteria for chronic fatigue syndrome.  38 C.F.R. § 4.88a.  
Without a current disability, service connection is not 
warranted.  Brammer, supra. 

As noted, the Veteran has contended she has chronic fatigue 
syndrome which is related to service.  However, without any 
medical expertise, the Veteran is not competent to render an 
opinion regarding medical diagnosis or medical opinion on 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased Disability Ratings

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
the ability to function under the ordinary conditions of daily 
life, including employment, by comparing the Veteran's 
symptomatology with the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  

With regard to appeals which involve initial ratings for which 
service connection was granted and an initial disability rating 
was assigned, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that the 
Court, in Hart v. Mansfield, 21 Vet. App. 505 (2007), held that 
staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  In reaching this conclusion, the Court 
observed that when a claim for an increased rating is granted, 
the effective date assigned may be up to one year prior to the 
date that the application for increase was received if it is 
factually ascertainable that an increase in disability had 
occurred within that timeframe.  38 U.S.C. § 5110.  Accordingly, 
the relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.

Evaluation of an initial disability rating for left carpal tunnel 
syndrome 

The Veteran generally contended that she thought her left carpal 
tunnel syndrome warranted a higher disability rating.  She has 
also noted that she is satisfied with her disability rating for 
her left carpal tunnel syndrome.  

The Veteran's service-connected left carpal tunnel syndrome is 
rated under Diagnostic Code 8515, at a 10 percent disability 
rating.  Diagnostic Code 8515 relates to impairments of the 
median nerve and provides that a 10 percent disability evaluation 
is assigned for mild, incomplete paralysis of the median nerve of 
the minor or major hand.  A 20 percent disability evaluation is 
warranted for moderate, incomplete paralysis of the minor hand, 
and a 30 percent disability evaluation is contemplated for 
moderate, incomplete paralysis of the major hand.  A 40 percent 
disability evaluation is warranted for severe, incomplete 
paralysis of the minor hand, and a 50 percent disability 
evaluation is contemplated for severe, incomplete paralysis of 
the major hand.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.

A September 2003 VA examination report shows that the Veteran 
indicated that she had a great deal of numbness and pain in her 
left hand.  She indicated that the numbness was constant and 
worse at night.  She reported that she had been diagnosed with 
carpal tunnel syndrome in 1996 or 1997.  She had nerve conduction 
studies and braces for her wrist, but that she could not use them 
as her hand swelled, mainly at night.  She indicated that she had 
difficulty using her left hand and that she felt clumsy, unable 
to use handle things like a skillet.  Upon examination, the 
Veteran there was some decreased pinprick sensation in the hand, 
more on the ulnar side and vibration and position sense was 
intact.  The relevant diagnosis was numbness in the left hand 
suggesting more of carpal tunnel syndrome.  Her Tinel's was 
positive and she reported that wrist braces had helped before but 
that she had not been able to use them due to swelling in her 
hand.

In April 2006, the Veteran underwent nerve conduction studies.  
The result was an abnormal study, compatible with median 
neuropathy and at both wrists maybe secondary to carpal tunnel 
syndrome.  

A December 2009 VA examination report shows that the Veteran had 
pain in her left upper extremity, mainly starting in the wrist 
and then to the hands and then up to the forearms and arms.  She 
reported that it was a constant dull ache with intensity of 
three.  She denied any stiffness, swelling, locking, giving way 
or instability in her wrists.  She indicated that she had 
constant pain, with flare-ups of the pain four or five times per 
month.  She would wake up and the intensity of the pain went from 
seven to eight.  She denied trigger points or precipitating 
factors.  During the flare-ups, she had pain in both upper 
extremities from the wrists.  She would wear braces and it would 
improve.  She had no swelling, tenderness or redness in her 
wrist.  Range of motion was dorsiflexion 0 to 70 degrees, palmar 
flexion 0 to 80 degrees, radial deviation 0 to 20 degrees, ulnar 
deviation 0 to 40 degrees.  The examiner noted that range of 
motion was normal, there was no pain on movement, and Tinel's and 
Phalen's signs were negative.  

Based upon the evidence of record, the Board finds that the 
Veteran's carpal tunnel syndrome of the left wrist does not 
warrant a higher disability rating under Diagnostic Code 8515.  
As noted above, the evidence would need to show that her service-
connected carpal tunnel syndrome was manifested by moderate 
paralysis of the median nerve; however, there is no evidence to 
this effect.  At her September 2003 VA examination, the Veteran 
had some decreased pinprick sensation in her left hand.  The 2006 
nerve conduction studies reflected that she had median 
neuropathy, but did not indicate that it was moderate in 
severity.  Finally, the September 2009 VA examiner shows that she 
had no swelling, tenderness or redness in her left wrist, had a 
normal range of motion, that there was no pain on movement, and 
Tinel's and Phalen's signs were negative.  As such, the Board 
finds that the Veteran's symptoms do not reflect a disability 
picture which meets the criteria for a higher rating.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.  The Board has considered rating 
her left carpal tunnel syndrome under other Diagnostic Codes in 
order to provide her with the most beneficial rating; however, 
based on the Veteran's symptoms and diagnosis, the Board finds 
that Diagnostic Code 8515, pertaining to paralysis of the median 
nerve, is most appropriate.

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the entire 
appeals period, the Veteran meets the criteria for a 10 percent 
disability rating for her service-connected carpal tunnel 
syndrome of the left wrist.  Fenderson.

As the preponderance of the evidence is against the Veteran's 
claim for increased ratings for her carpal tunnel syndrome of the 
left wrist, the "benefit-of-the-doubt" rule is not applicable and 
the Board must deny her claims.  See 38 U.S.C.A. 
§ 5107(b).

Increased disability rating - dysthymia

The Veteran is service-connected for dysthymia under Diagnostic 
Code 9433, pertaining to dysthymic disorder, at a 30 percent 
disability rating.  The General Rating Formula for Mental 
Disorders provides that a 30 percent schedular evaluation 
contemplates occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned upon a showing of occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once per week, difficulty in understanding complex commands; 
impairment of short- or long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent evaluation is warranted if the Veteran exhibits: 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); inability 
to establish and maintain effective relationships.

A September 2003 VA examination report shows that the Veteran 
indicated that she was having memory problems.  The Veteran 
indicated that she was not under any psychotherapy treatment as 
she had found it unhelpful.  Upon examination, the Veteran was 
pleasant and cooperative.  Her mood was depressed and her affect 
was consistent.  She cried throughout most of the examination.  
Thought content and processes were within normal limits.  There 
was no evidence of delusions or hallucinations.  No inappropriate 
behavior was cited during the examination, and the Veteran denied 
a current suicidal or homicidal ideation.  The Veteran was alert 
and oriented timed four.  Her speech was linear and coherent and 
speech production was normal.  The examiner noted that the 
Veteran continued to experience depressive symptoms that would be 
consistent with the diagnosis of dysthymia.  In particular, the 
Veteran reported depressed mood, markedly diminished interest and 
pleasure in activities, insomnia, psychomotor retardation, 
fatigue and loss of energy and diminished ability to concentrate.  
The diagnosis was dysthymic disorder, and she was assigned a GAF 
of 52.

A November 2003 VA medical record shows that she was assessed 
with a GAF of 70.  An August 2004 VA medical record shows that 
the Veteran had depressed mood, with very flat, blunted affect.  
Thought process and content was organized and logical with 
adequate insight and judgment.  She made good eye contact with 
clear speech and relevant answers.  She was diagnosed with 
dysthymic disorder and anxiety disorder and was assessed with a 
GAF of 50.

A February 2004 private Mental Status Evaluation shows that the 
Veteran did not report any hallucinations, delusions, bizarre 
behavior or disorganized thinking.  She was well oriented in all 
spheres.  There were no manic symptoms and she reported a good 
deal of depression.  She indicated that her sleep was poor.  She 
complained of feelings of worthlessness and excessive guilt.  
There were no suicidal thoughts and no history of attempts.  She 
had low average memory.  Judgment was fair.  She was diagnosed 
with major depressive disorder without psychosis and 
posttraumatic stress disorder, apparently in remission.  
Attention and concentration were fair.

A December 2009 VA examination report shows that the Veteran 
complained of memory and concentration problems, but the examiner 
noted that there did not appear to be anything abnormal for her 
age.  Upon examination, the Veteran was alert and attentive, and 
was oriented to time, person, place and situation.  Speech 
functions were appropriate for rate, volume, prosidy and fluency, 
with no evidence of paraphrasic errors.  She reported her mood as 
depressed.  Her affect appeared to be euthymic, and she 
complained of chronic suicidal ideation without any plan or 
intent.  There was no evidence of a perceptual disorder, her 
thought processes were goal directed and her thought content was 
within normal limits.  Her eye contact was good, her judgment 
appeared to be intact, and there was no abnormal behavior noted.  
The diagnosis was dysthymic disorder with a GAF of 70.  The 
examiner noted that the Veteran had indicated that her mood was 
depressed, but that she had not required any treatment since 
2007.  She complained of sleep disturbance, but she also had a 
diagnosis of sleep apnea and admitted not using her CPAP machine.  
She reported chronic suicidal ideation, however, there had been 
no plans or intent and no hospitalizations.  She had mild 
complaints of memory problems and concentration, but it was noted 
that she drove her car on a regular basis and had not had any 
accidents, which, the examiner indicated, suggested at least 
adequate concentration and attention.  She had adequate social 
functioning, as she reported that she went out at least once a 
week with her brothers, sisters and husband.  Her thought 
processes were goal directed.  The examiner noted that her main 
complaint had been a depressed mood on a daily basis, along with 
chronic pain and fatigue.  

In assessing the evidence of record, it is important to note that 
the GAF score is a scale reflecting the 'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.'  Richard v. Brown, 9 Vet. App. 266, 267 
(citing DSM-IV, p. 32).  GAF scores ranging from 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy or theft within the household), but 
generally functioning pretty well and has some meaningful 
interpersonal relationships.  A GAF score in the range of 51 to 
60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peer or coworkers).  Scores from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that 'a Veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail.  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 
54.

The Veteran was assessed as having GAF scores of 50, 52 and 70 
throughout the appeals period.  The Board finds that the 
Veteran's overall assessment is consistent with a finding of 
moderate to serious symptoms.  

The Veteran's disability picture, taking into account her 
symptoms and her assessed GAF scores examination throughout the 
appeals period, is consistent with a finding of occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: depressed mood, sleep impairment, memory 
loss, feelings of worthlessness and excessive guilt, and suicidal 
ideation.  The overall picture of the Veteran's current dysthymia 
symptoms and her GAF score assigned by the VA examiner indicate 
that the Veteran's current condition more nearly approximates the 
criteria for a 50 percent rating.  38 C.F.R. § 4.7.  Although the 
evidence does not demonstrate that the Veteran has all of the 
symptoms listed for the 50 percent rating she is assigned, it is 
not required.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding that the factors listed in the rating formula are 
examples of conditions that warrant a particular rating and are 
used to help differentiate between the different evaluation 
levels).

The Veteran's dysthymia disability picture falls within the 
criteria for a 50 percent rating, and the preponderance of the 
evidence is against entitlement to a disability rating of 70 
percent.  Significantly, the evidence of record is totally devoid 
of any report of obsessional behavior, illogical speech, or 
irrelevant speech such as to warrant a 70 percent evaluation for 
dysthymia.  Moreover, there is not a state of equipoise of the 
positive evidence with the negative evidence to otherwise provide 
a basis for assigning a rating higher than 50 percent at this 
time.  38 U.S.C.A. § 5107.

Increased disability rating - irritable bowel syndrome

The Veteran's irritable bowel syndrome is rated under Diagnostic 
Code 7319, which pertains to irritable colon syndrome (spastic 
colitis, mucous colitis, etc.) under 38 C.F.R. § 4.114, 
Diagnostic Code 7319, which provides for the assignment of a 
noncompensable evaluation for mild manifestations with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  Assignment of a 10 percent evaluation is 
warranted for moderate manifestations with frequent episodes of 
bowel disturbance with abdominal distress.  Assignment of the 
maximum 30 percent evaluation is warranted for severe 
manifestations with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.

A September 2003 VA examination, the Veteran indicated that she 
began having bowel trouble in 1993 or 1994, with alternate 
constipation and diarrhea.  At the time of the examination, the 
Veteran indicated that she had two to three days of constipation 
followed by diarrhea.  She also had a history of chronic 
heartburn, indigestion and abdominal cramping.  She denied any 
history of gastrointestinal bleeding and alcohol.  Upon 
examination, the Veteran's abdomen was obese, but soft with no 
significant tenderness or pain noted on palpation.  There were no 
signs of anemia, organomegaly or mass.  Her bowel sounds were 
normal.  An upper gastrointestinal series revealed a small hiatal 
hernia with reflux; no active peptic ulcer disease was noted.  
The diagnosis was chronic dyspepsia with mild gastroesophageal 
reflux disease (GERD), stable with medication.  The examiner 
noted that the Veteran had a history of irritable bowel syndrome 
and had a recent cholecustectomy secondary to gallstones.  

At a December 2009 VA examination, the Veteran indicated that she 
complained of daily constant pain in the abdomen. The pain 
preceded bowel movement.  It lasted for 30 minutes and then after 
the bowel movement, it improved.  The intensity of the pain was 6 
out of 10.  She also complained of swelling and a lot of gas in 
the abdomen.  There was no nausea or vomiting.  She had diarrhea 
once or twice per week, and had four of five loose stools.  She 
did not take any medications, and she had constipation once a 
month for one to two days.  The Veteran indicated that she had 
urgency of the stools, and had an accident once or twice a week.  
She reported that, when she went on a long trip, she used 
diapers.

The Board notes that the Veteran is competent to provide lay 
evidence with regard to her symptoms. The Veteran submitted 
statements which support her contentions with regard to her 
symptoms.  The Veteran submitted July 2006 statements in which 
her husband and a friend reported that the Veteran had little 
control over her bowels.  He indicated that she had soiled her 
clothing and had accidents on several occasions.  The Veteran 
herself has reported that she took Imodium over the counter to 
control the diarrhea, and that she was in excruciating pain and 
had dire trouble holding her bowels.

The Board finds that, resolving any reasonable doubt in favor of 
the Veteran, she meets the criteria for a 30 percent disability 
rating for her service-connected irritable bowel syndrome.  As 
noted above, to warrant a 30 percent disability rating under 
Diagnostic Code 7319, the evidence would need to show for severe 
manifestations with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  The 
Board finds that her disability picture, with regard to her 
service-connected irritable bowel syndrome, meets the criteria.  
As such, the Board finds that a 30 percent disability rating is 
warranted for the Veteran's service-connected irritable bowel 
syndrome.





ORDER

Service connection for chronic fatigue syndrome is denied.

An initial disability rating in excess of 10 percent for left 
carpal tunnel syndrome is denied.

A disability rating of 50 percent for dysthymia is granted, 
subject to the law and regulations governing the payment of VA 
monetary benefits.

A disability rating of 30 percent for irritable bowel syndrome is 
granted, subject to the law and regulations governing the payment 
of VA monetary benefits.


REMAND

The Veteran has claimed that her service-connected right carpal 
tunnel syndrome is more severe than is shown by her 10 percent 
disability rating.  In addition, she has claimed that she should 
have a separate evaluation for her thoracic outlet syndrome.

Initially, the Veteran's right and left upper extremity 
disabilities were rated as thoracic outlet syndrome, under 
Diagnostic Code 7114, which pertained to venous insufficiency and 
symptoms such as claudication.  In 2003, the RO recharacterized 
her left and right upper extremity disability as carpal tunnel 
syndrome, with separate ratings for each wrist under Diagnostic 
Code 8515.  

The Veteran has contended that she should continue to have a 
separate disability rating for thoracic outlet syndrome.  
Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not 'duplicative of or 
overlapping with the symptomatology' of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, 
pyramiding, that is the evaluation of the same disability, or the 
same manifestation of a disability, under different diagnostic 
codes, is to be avoided when evaluating a Veteran's service-
connected disability.  38 C.F.R. § 4.14 (2010).  

The Veteran has submitted VA medical records dated in October 
2010, which show that she has a diagnosis of thoracic outlet 
syndrome in her right upper extremity and carpal tunnel syndrome 
which is worse on the right.  The Board notes that the 2006 nerve 
conduction tests showed that the Veteran's carpal tunnel syndrome 
was worse on the right, but did not indicate the severity of her 
right carpal tunnel syndrome.  As such, on remand, the Veteran 
should be afforded a neurological examination, to include nerve 
conduction studies, to determine whether she has thoracic outlet 
syndrome, whether this disorder warrants a separate rating, and 
to determine the current nature and severity of her service-
connected right carpal tunnel syndrome.

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the Veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's claim for a TDIU rating was remanded in order to 
provide the Veteran with a VA examination to determine if her 
service-connected disabilities prevented her from securing and 
following a substantially gainful occupation.  In December 2009, 
the Veteran was provided with two examinations, a general medical 
examination, to determine what effect her service-connected 
irritable bowel syndrome and bilateral carpal tunnel syndrome had 
on her employability, and a psychiatric examination, to determine 
what effect her service-connected dysthymia had on her 
employability.  The Board notes that no examiner provided an 
opinion on whether her service-connected disabilities, taken 
together, prevented her from securing and following a 
substantially gainful occupation.  In addition, by this decision, 
the Board is granting increased disability ratings on two of her 
service-connected disabilities.  Her disability ratings will meet 
the percentage requirements of 4.16(a).  As such, the Board finds 
that the Veteran should be provided with another VA examination, 
in which the examiner provides an opinion as to whether the 
Veteran's service-connected disabilities, taken together, 
prevented her from securing and following a substantially gainful 
occupation.  Then the AOJ should readjudicate the Veteran's TDIU 
claim.

The Board notes that the Veteran filed a notice of disagreement 
(NOD) with the disability rating assigned for her fibromyalgia, 
adjudicated in a March 2008 rating decision.  The Board finds 
that the NOD filed by the Veteran was timely filed with the 
agency of original jurisdiction.  See 38 C.F.R. §§ 20.201, 
20.300, 20.301(a), 20.302(a) (2010).  However, as it does not 
appear that the AOJ ever issued a statement of the case with 
regard to these issues, the Board is required to remand the 
issues to the AOJ for issuance of a statement of the case.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).  After the AOJ issues 
a statement of the case, then if, and only if, the Veteran timely 
files a VA Form 9, Substantive Appeal, or other correspondence 
containing the necessary information, the issue may be returned 
to the Board for adjudication.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should make arrangements for the 
Veteran to be afforded neurological and 
general medical examinations, by 
appropriate specialists, to determine 
whether the Veteran has thoracic outlet 
syndrome and the current severity of her 
right carpal tunnel syndrome and to 
determine whether her service-connected 
disabilities, taken together, preclude her 
from securing and following a substantially 
gainful occupation.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand and any additional 
treatment records must be made available to 
the examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should so 
indicate.  

The neurological examiner should offer an 
opinion as to whether the Veteran has a 
diagnosis of thoracic outlet syndrome in 
the right upper extremity and should assess 
the nature and severity of the Veteran's 
right carpal tunnel syndrome in accordance 
with the latest AMIE worksheet for rating 
disabilities of the peripheral nerves. 

The general medical examiner should offer 
an opinion as to (1) whether it is at least 
as likely as not (50 percent or more 
probability) that the Veteran's service-
connected irritable bowel syndrome, 
fibromyalgia, bilateral carpal tunnel 
syndrome and dysthymia prevent her from 
securing and following a substantially 
gainful occupation.

Each examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

2.  The AOJ must issue a statement of the 
case addressing the Veteran's appeal of the 
disability rating assigned for her 
fibromyalgia.  The AOJ should inform the 
Veteran that in order to complete the 
appellate process for this matter, she 
should submit a timely substantive appeal 
to the AOJ.  If the Veteran completes her 
appeal by filing a timely substantive 
appeal, the matter should it be returned to 
the Board.

3.  After completion of the above, the AOJ 
should readjudicate the appellant's claim 
for a rating in excess of 10 percent for 
right carpal tunnel syndrome, whether her 
thoracic outlet syndrome warrants a 
separate rating and her claim for a TDIU 
rating.  If any determination remains 
unfavorable to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case.  The 
Veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

No action by the Veteran is required until she receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


